        Case 4:19-cv-00616 Document 36
                                    35 Filed on 09/02/20
                                                08/31/20 in TXSD Page 1 of 4
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                   UNITED STATES DISTRICT COURT                     September 03, 2020
                                FOR THE SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk
                                         HOUSTON DIVISION
 MTGLQ Investors, L.P.,                                     §
                                                            §
 v.                                                         §      Civil Action 4:19-cv-00616
                                                            §
 Tina Alexander.                                            §

                                  FINAL JUDGMENT FOR FORECLOSURE

          On this day, came on for consideration plaintiff MTGLQ Investors, L.P.'s summary

judgment motion. Upon consideration of the motion, response, supplemental briefing, evidence

and pleadings, this court is of the opinion it should be GRANTED as follows:

          The court determined it has jurisdiction over the subject matter and parties in this

proceeding. After considering the pleadings and papers on file, hearing arguments of counsel,

and considering the evidence, the court finds the loan agreement is evidenced by a valid note and

Texas equity deed of trust executed by defendant Tina Alexander as obligor of the note and

mortgagor of the loan agreement debt, and is secured by the real property and improvements

commonly known as 12318 Mossycup, Houston, Texas 77024 and more particularly described

as:




          It is ORDERED, ADJUDGED AND DECREED MTGLQ is the current legal owner of

the note and beneficiary of the deed of trust. Therefore, MTGLQ is the mortgagee with the right

to enforce the deed of trust.

          It is ORDERED, ADJUDGED AND DECREED Tina Alexander is obligated for the

loan agreement and has defaulted on the loan agreement, the requisite notices to cure the default


FINAL JUDGMENT FOR FORECLOSURE                                                           Page 1 of 4
4:19-cv-00616; MTGLQ Investors, L.P. v. Tina S. Alexander
        Case 4:19-cv-00616 Document 36
                                    35 Filed on 09/02/20
                                                08/31/20 in TXSD Page 2 of 4




have been provided, the default has not been cured and the maturity of the debt has been

accelerated in accordance with the deed of trust, Texas property code section 51.002 and

applicable law. As of August 21, 2020, the amount Tina Alexander owes to MTGLQ under the

loan agreement at issue is $851,235.44, which includes costs and expenses enforcing the note

and deed of trust.1 Post-judgment interest shall accrue on the balance at the applicable statutory

rate. All conditions precedent necessary have been accomplished. There is money owed under

the loan agreement to be recovered through a judicial foreclosure.

          It is therefore ORDERED, ADJUDGED AND DECREED that MTGLQ recover the

amount under the loan agreement with a foreclosure of the loan agreement against the property

and that an order of sale shall issue to any sheriff or constable within the state of Texas directing

him or her to seize and sell the same as under execution, to be paid towards the satisfaction of the

counter-plaintiff.

          It is further ORDERED, ADJUDGED AND DECREED that this judgment for

foreclosure shall have all the force and effect of a writ of possession as between the parties to

this suit and also as to any person claiming a right in the property under counter-defendant that

was acquired pending this suit. The sheriff, constable, or other officer executing this judgment

for foreclosure sale shall proceed by virtue of such judgment to place the purchaser of the

property sold at the foreclosure sale in possession of the property within thirty days of the

foreclosure sale.

          It is further ORDERED, ADJUDGED AND DECREED that all right, title, and interest

of Tina Alexander in the property encumbered by the loan agreement is subject to foreclosure.



1
 As of May 14, 2020, the total amount owed under the loan was $838,804.66. Since then, interest has increased by
$5,478.92, escrow has increased by $728.82, late charges have increased by $212.06 and recoverable advances (fees
and expenses) have increased by $6,010.98.

FINAL JUDGMENT FOR FORECLOSURE                                                                        Page 2 of 4
4:19-cv-00616; MTGLQ Investors, L.P. v. Tina S. Alexander
        Case 4:19-cv-00616 Document 36
                                    35 Filed on 09/02/20
                                                08/31/20 in TXSD Page 3 of 4




          It is further ORDERED, ADJUDGED AND DECREED if Tina Alexander, within

thirty days after entering of the final judgment, fails to pay to MTGLQ the full amount due under

this judgment, the property shall be sold in accordance with Texas Rule of Civil Procedure 309

at public auction to the highest bidder.

          It is further ORDERED, ADJUDGED AND DECREED the order of sale shall provide

that MTGLQ, its successors or assigns, have the right to become the purchaser of the property at

the sale conducted pursuant to the order of sale, and MTGLQ, its successors or assigns, shall

have the right to credit upon amount of the bid made to the extent necessary to satisfy such bid,

the amount of the judgment owing to MTGLQ.

          It is further ORDERED, ADJUDGED AND DECREED the sheriff or constable

conducting the sale shall deduct out of the proceeds of the foreclosure sale its reasonable fees for

conducting the sale and shall distribute the remaining proceeds in accordance with the terms of

the deed of trust.           If any sales proceeds remain, they shall be distributed then to inferior

lienholders in order of lien priority and then to counter-defendant.

          It is further ORDERED, ADJUDGED AND DECREED this judgment finally disposes

of all parties and all claims and is appealable and all relief not expressly granted is DENIED.

          It is FURTHER ORDERED that all costs shall be taxed against defendant Tina

Alexander.

          It is FURTHER ORDERED that all relief not expressly granted is hereby DENIED.

          It is FINALLY ORDERED that the case is hereby CLOSED.




FINAL JUDGMENT FOR FORECLOSURE                                                              Page 3 of 4
4:19-cv-00616; MTGLQ Investors, L.P. v. Tina S. Alexander
                                    35 Filed on 09/02/20
        Case 4:19-cv-00616 Document 36          08/31/20 in TXSD Page 4 of 4




          SIGNED on September 2, 2020                       .




                                                            Keith P. Ellison
                                                            UNITED STATES DISTRICT JUDGE




FINAL JUDGMENT FOR FORECLOSURE                                                       Page 4 of 4
4:19-cv-00616; MTGLQ Investors, L.P. v. Tina S. Alexander
